Citation Nr: 1610546	
Decision Date: 03/16/16    Archive Date: 03/23/16

DOCKET NO.  12-10 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee disability, claimed as secondary to a service-connected lumbar spine disability.

2.  Entitlement to an increased rating for a service-connected lumbar spine disability, currently evaluated as 10 percent disabling 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from April 1982 to December 1992, with preceding active service.

This case comes to the Board of Veterans' Appeals (Board) partly on appeal from a February 2010 decision by the RO in St. Petersburg, Florida that denied an increase in a 10 percent rating for degenerative disc disease of the lumbar spine. 

This case also comes to the Board on appeal from a June 2012 rating decision that denied service connection for a right knee disability.

A personal hearing was held in November 2015 before the undersigned Veterans Law Judge (VLJ) of the Board, and a transcript of this hearing is of record.

Additional evidence was received from the Veteran in November 2015.  As this evidence was submitted after his substantive appeal that was received after February 2, 2013, it is subject to initial review by the Board because the Veteran has not explicitly requested AOJ consideration of this evidence.  38 U.S.C.A. § 7105(e) (West 2014).  In fact he waived initial RO review of this evidence.

The record before the Board consists of the Veteran's electronic Virtual VA and VBMS claims files.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that further development is required prior to adjudication of the Veteran's claims.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

Lumbar Spine

With regard to the appeal for an increased rating for service-connected degenerative disc disease of the lumbar spine, the Board finds that the Veteran must be reexamined to reassess the severity of this disability, since his most recent VA compensation examination of the spine was in February 2010, more than six years ago.  He asserts that his spine disability has worsened since that VA examination and has requested another examination.  See Palczewski v. Nicholson, 21 Vet. App 174, 181-82 (2007) (when a veteran alleges that his service-connected disability has worsened since he was previously examined, a new examination may be required to evaluate the current degree of impairment).  Another VA examination is needed in order to ascertain the current level of severity of the service-connected spine disability.  See 38 C.F.R. §§ 3.327(a), 4.2; Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (indicating that, where the record does not adequately reveal the current state of the claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).  

Moreover, relevant medical records have been added to the file since the last VA compensation examination.  On remand, the VA examiner is asked to review the medical evidence of record, including magnetic resonance imaging (MRI) scans of the lumbar spine performed at Eglin AFB in October 2009, and at private facilities in July 2011 and August 2012.

The Board also notes that additional pertinent evidence, to include the August 2012 MRI, was received by the RO after the issuance of the February 2012 statement of the case, but this evidence has not yet been reviewed by the RO in the context of the appeal for an increased rating for the service-connected lumbar spine disability, with issuance of a supplemental statement of the case.  Such must be done prior to appellate review in order to provide due process to the Veteran.  See 38 C.F.R. §§ 19.31, 19.37(a).  

Right Knee

The Veteran contends that his current right knee disability is secondary to his service-connected lumbar spine disability.  Specifically, he asserts that he regularly collapses due to flare-ups of his back pain, and that on one occasion, on December 17, 2011, he had such an episode in a parking lot, and felt a pop in his right knee as he was falling.  He said he had never previously had problems with his right knee, although he had a chronic left knee disability.  He said he waited about a month to see a doctor about it, and was told he had a meniscal tear because of his fall.  See hearing transcript, page 13. 

Governing law and regulation provide that service connection is permissible on a direct basis for disability that was incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  Service connection is also permissible on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310 (2015).  When determining service connection, all theories of entitlement - direct, presumptive, and secondary, must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004). 

With regard to the appeal for service connection for a right knee disability, the January 2015 statement of the case indicates that the RO reviewed extensive VA medical records from various VA medical facilities dated from March 2006 to December 2014.  However, it does not appear that all of these records have been associated with the electronic VBMS or Virtual VA claims files, and this must be done in order for the Board to review these records.  Moreover, the statement of the case does not indicate that the RO reviewed the medical records that are on file from Eglin Air Force Base (AFB) in the context of the appeal for service connection for a right knee disability.  Some of this evidence is highly pertinent, such as treatment records dated in January and April 2012, and a March 2013 letter from an Air Force physician, Dr. B., which was received by VA in May 2013.  This evidence must be reviewed by the RO.

A VA examination and medical opinion was obtained in May 2012 as to the claim of secondary service connection for a right knee disability.  On remand, additional medical comment should be obtained from a VA examiner as to the March 2013 letter from Dr. B.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The evidence reflects that the Veteran receives regular outpatient treatment for his spine and knee disabilities from VA facilities and at Eglin AFB.  The Veteran has reported that he underwent an electromyography (EMG) at a VA facility in early October 2015, and this record is not on file.  See hearing transcript, page 9.  Ongoing relevant medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.   With any necessary releases, obtain any relevant VA, military, or private medical records relating to treatment for a spine disability and a right knee disability, including records from Eglin AFB dated since November 2012, and all of the VA medical records identified in the January 2015 statement of the case, plus ongoing relevant treatment records, and associate them with the claims file.  

In particular, obtain a copy of a VA EMG dated in October 2015.

2.  Upon receipt of all additional records, schedule a VA compensation examination to reassess the severity of the Veteran's service-connected degenerative disc disease of the lumbar spine.  All necessary tests should be conducted.  The claims file must be made available to and reviewed by the examiner for the pertinent medical and other history.

The VA examiner is asked to review the medical evidence of record, including MRI scans of the lumbar spine performed at Eglin AFB in October 2009, and at private facilities in July 2011 and August 2012.

The examiner should indicate the range of motion of the thoracolumbar spine, and whether there is ankylosis and/or associated objective neurological abnormalities.  In light of the Veteran's lay assertion of incapacitating episodes due to his lumbar spine disability, the examiner should specifically comment on the presence and frequency of any such episodes.

The examiner must discuss the underlying rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file.

The Veteran is hereby advised that failure to report for this examination, without good cause, will have detrimental consequences on his claim.  See 38 C.F.R. § 3.655.

3.  Upon receipt of all additional records, obtain an addendum medical nexus opinion from an appropriate VA examiner, concerning the etiology of the Veteran's right knee disabilities, based on a review of the claims file.  In this regard, the Board notes that the medical evidence shows that he has been diagnosed with osteoarthritis as well as meniscal tears of the right knee.

The electronic claims file must be made available to and reviewed by the examiner for the pertinent medical and other history.  The examiner should specifically respond to the following questions:

a) What is the likelihood (very likely, as likely as not, or unlikely) that any current right knee disability is related to the Veteran's military service or dates back to his service? 

b) What is the likelihood (very likely, as likely as not, or unlikely) that the Veteran's already service-connected degenerative disc disease of the lumbar spine, or his service-connected left knee disability, or any other service-connected disability, caused or is aggravating any current right knee disability? 

In this regard, the VA examiner is asked to consider the March 2013 letter from Dr. B., a report of a June 2000 private MRI scan of the right knee showing meniscal tears, treatment records from Eglin AFB dated in mid-January 2012 and in April 2012, as well as the May 2012 VA examination report.  The examiner is asked to comment on Dr. B.'s letter.

The term "as likely as not" means at least 50 percent probability.  It does not, however, mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Aggravation is defined for legal purposes as a chronic or permanent worsening of the underlying condition beyond its natural progression versus just a temporary or intermittent flare-up of symptoms.  If the examiner determines there has been aggravation, he or she should try and quantify the amount of additional disability the Veteran now has, above and beyond that he had prior to the aggravation. 

The examiner must discuss the underlying rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file. 

If no opinion can be rendered concerning this claim, without resorting to mere speculation, explain why this is not possible.

4.  Then, the Veteran's claim for an increased rating for the service-connected spine disability should be readjudicated based on the entirety of the evidence, including all evidence received since the February 2012 statement of the case.  

The Veteran's claim for service connection for a right knee disability should be readjudicated based on the entirety of the evidence, including medical records from Eglin AFB.
 
If the claims remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the  matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




